Title: To George Washington from Major General William Phillips, 4 March 1779
From: Phillips, William
To: Washington, George


Sir
Fredericksburgh [Va.] March 4th 1779
I will not trouble your Excellency upon the subject of the Convention Troops more than what you will have in reading my letter to Sir Henry Clinton, and I make no doubt but Your Excellency has been informed of all the particulars by Mr Harvie, and I live in the earnest hope that some positive remedy will be applied in redress of the present situation of the Convention Troops—According to your instructions I have applied for the interposition of the Governour of Virginia in matters relating to the Troops and I have no doubt of his Assistance.
Captain Bliss will have the honor of delivering this letter to you, Sir, and I take leave to assure your Excellency that his conduct has been strictly proper both as it relates to his observance of the orders given him and in the most civil attention for me.
I am very solicitous for his being exchanged or released and will propose to you, Sir, that he be allowed going into New York with my letter to Sir Henry Clinton on that subject as the surest means of his immediately succeeding.
I have heard that Colonel Baylor had letters for me from New York, which he sent to your Excellency’s Head Quarters—I shall be much obliged to you if they might be sent me as soon and as quick as possible. I have the honor to be Sir your Excellencys most Obedient humble Servant
W. Phillips